The opinion of the Court was delivered by
McEnery, J.
The plaintiff instituted this suit to reduce the assessment upon the capital stock of the Planters Oil Company, domiciled in the Parish of Jefferson.
The plaintiff contends that the capital stock of tire company is $200,-000, represented by 2000 shares of $100 each, and the property of the company in the parishes of Orleans and Jefferson exceeds this amount, so that there is nothing left to pro rate among the shares of stock, unless they are worth considerably more than $100 per. share, Which the company contends is the correct valuation.
The defendant filed an exception to plaintiff’s petition of no cause of action, and bases the exception on the ground that the shareholders and not the corporation are the only parties in interest, and consequently are alone competent to maintain an action regarding the assessment. The exception was properly overruled. Sec. 28, of Act 98 of 1886, constitutes the corporation the agent of the shareholders for the purposes „of assessment and the payment of the tax. The president or other officer of the corporation is required by said act to furnish the assessor a complete list of those who are borne upon the books as shareholders, and all assessed taxes against them are paid by the corporation, which is entitled to collect the amount paid from the shareholders or their transferees. The corporation as the agent of the shareholders was directly interested in seeing that the distinct and independent interest of the shareholders was properly assessed. It was therefore necessary for them to bo made parties to the suit.
There was evidence offered and received over the objection of plain*1139tiff to tlie transfer of the stock of the plaintiff company to the Ameri can Cottton Oil Trust. Tliis evidence was introduced to show the manner in which the assessor made the assessment of stock and its valuation. For this purpose it was not irrelevent and was properly admitted.
There was judgment for the defendent; from which the plaintiff has appealed.
At the time of the transfer to the Cotton Oil Trust the capital stock of the Planters-Crescent Oil Company was divided into 5000 shares of $100 each. This was transferred at the rate of four trust certificates for ~ne share of the stock of the plaintiff corporation. At the least valuation these certificates were worth at the time 22J, or $450,000.
The assessor says in'making the amount he took this as the basis of the value fixed by Mm. There were no shares of the plaintiff corporation in the market. They had been taken up and withdrawn from sale by the Oil Trust. The last quotation lie saw of said shares was 120.
The only mode of arriving at the value of the stock left to the assess- or was by ascertaining what the stock Sold for at private sale. The company can not complain of the valuation which it fixed for its stock in exchange for the Trust certificates.
After this transfer of stock the Planters-Crescent OR Company reduced its caiiital stock to $200,000, represented by 2000 shares at $100 each.
These shares the assessor valued at $225. Although the company reduced its stock and shares it does not appear that there was any curtailment of its business, or that there was less capital employed than before the reduction. There has been no decrease in the value of the shares. It is evident that the 2000 shares are equal in value to the 5000 shares transferred to the Cotton Oil Trust. By deducting the value of the property assessed to the corporation from the value of the shares assessed to the shareholders, he ascertained the value of the shares assessed to them, in accordance with section 28 of Act 98 of 1886.
There is no material variation in the amount of the assessment of the capital stock of the plaintiff company in the years 1887, 1888. There was no complaint made during those years. The present assessment for the year 1889 does not vary materially in amount from former assessments.
This assessment was before the Police Jury as a Board of Revenues. The evidence read on the trial of this case was placed before that body. The assessment was approved. The assessment of the value of the shares of the plaintiff corporation does not appear to be excessive and there is *1140no satisfactory proof of error in tlie assessment. It ought not to be disturbed, except for cogent reasons. 35 Ann. 627; 31 Ann. 826; 38 Ann. 760.
Judgment affirmed.